UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-6093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2012  June 30, 2012 Item 1: Reports to Shareholders Semiannual Report | June 30, 2012 Vanguard Institutional Index Fund > For the six months ended June 30, 2012, Vanguard Institutional Index Fund closely tracked the 9.49% return of its benchmark, the Standard & Poor’s 500 Index. > The fund’s performance mirrored that of the broad U.S. stock market, largely rising and retreating with shifting uncertainties on the global stage. > The information technology, financial, and consumer discretionary sectors contributed most to returns; energy stocks weighed on performance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 7 Performance Summary. 8 Financial Statements. 9 About Your Fund’s Expenses. 24 Trustees Approve Advisory Arrangement. 26 Glossary. 27 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended June 30, 2012 Total Returns Vanguard Institutional Index Fund Institutional Shares 9.48% Institutional Plus Shares 9.48 S&P 500 Index 9.49 Large-Cap Core Funds Average 7.96 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Institutional Shares and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2011, Through June 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Institutional Index Fund Institutional Shares $115.04 $124.74 $1.203 $0.000 Institutional Plus Shares 115.05 124.74 1.215 0.000 1 Chairman’s Letter Dear Shareholder, The Standard & Poor’s 500 Index began the six months ended June 30, 2012, with its best first-quarter return since 1998. The second quarter, however, was rockier as investors wrestled with both renewed anxiety about Europe’s debt crisis and fear of a global economic slowdown; in May, U.S. stock markets skidded into negative territory. Vanguard Institutional Index Fund delivered a solid return of about 9% for the half-year, closely tracking the S&P 500 Index and exceeding the average return of its peer group, large-capitalization core funds. With the exception of energy, each of the ten stock sectors posted positive returns for the period. Information technology, financial, and consumer discretionary stocks contributed most to the overall result of the index. In case you missed our announcement last month, George U. “Gus” Sauter, managing director and chief investment officer of Vanguard, plans to retire at the end of 2012. It’s hard to overstate the contributions that Gus has made to Vanguard in his 25-year career. He honed the strategy and built the team that have helped make Vanguard a world-class leader in indexing, he developed our active quantitative equity strategies, and he has been our chief investment officer since 2003. We’re fortunate that Mortimer J. “Tim” Buckley, also a managing director, will succeed Gus. Tim has been a member 2 of Vanguard’s senior staff since 2001 and has directed Vanguard’s Retail Investor Group since 2006. I’ll have more to say about Gus’s retirement at the end of the year. U.S. stocks delivered strong returns, but Europe remained a trouble spot U.S. stocks were the standout performers for the six months ended June 30, returning about 9%. Domestic equities seemed to benefit from the perception that they offered some shelter from the storms roiling European markets. International stocks didn’t fare as well, returning about 3%. European stocks were the weakest performers. Returns for emerging markets and the developed markets of the Pacific region were restrained by signs of slowing growth. Throughout the period, investors were preoccupied with Europe’s debt troubles, and global stock markets moved sharply up and down depending on whether the latest news from the region was positive or negative. Vanguard economists expect Europe to remain a trouble spot. The most likely scenario is that it will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening continues in the face of weak economic growth. Investors’ appetite for Treasuries drove 10-year yield to a new low Amid the turmoil in Europe, U.S. Treasury securities continued to benefit from a “flight to quality.” Investor demand nudged bond prices higher, and in early Market Barometer Total Returns Periods Ended June 30, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 9.38% 4.37% 0.39% Russell 2000 Index (Small-caps) 8.53 -2.08 0.54 Dow Jones U.S. Total Stock Market Index 9.45 3.78 0.63 MSCI All Country World Index ex USA (International) 2.77 -14.57 -4.62 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.37% 7.47% 6.79% Barclays Municipal Bond Index (Broad tax-exempt market) 3.66 9.90 5.95 Citigroup Three-Month U.S. Treasury Bill Index 0.03 0.04 0.87 CPI Consumer Price Index 1.69% 1.66% 1.95% 3 June, the yield of the 10-year U.S. Treasury note slipped below 1.5% for the first time. (Bond yields and prices move in opposite directions.) It’s worth remembering that low yields do imply lower future returns: As yields tumble, the scope for further declines—and price increases—diminishes. The broad U.S. taxable bond market posted a return of about 2% for the half-year. Municipal bonds remained a bright spot, delivering a return of more than 3%. As it has since December 2008, the Federal Reserve Board held its target for the shortest-term interest rates between 0% and 0.25%. That policy has kept a tight lid on the returns from money market funds and savings accounts. Second-quarter retreat didn’t fully erase stocks’ strong start The Institutional Index Fund gained over 12% in the first quarter, then fell about 3% in the second. As I mentioned earlier in this letter, much of the fluctuation was driven by uncertainties about the solvency of European banks and governments. A slowdown in global growth, notably in China, and an uneven U.S. recovery also took a toll. Still, the Institutional Index Fund delivered a strong performance for the half-year. In addition to the first-quarter gains—when the U.S. recovery appeared stronger and the European crisis seemed to stabilize—the index got a lift on the last trading day of the period as stocks rallied in the wake of an agreement by policymakers to aid European banks. Information technology, the index’s largest sector and one of the market’s best performers for the period, contributed more than a quarter of the index’s total return for the period. The sector’s star holdings included companies that make tablet computers and smartphones. Other standouts included software manufacturers, IT consulting firms, and data processors. Tech companies as a whole benefited from investor optimism at the beginning of the period that a stronger economy would lead to greater consumer and business demand. Financials, the second-largest sector in the index, contributed nearly a fifth of the index’s overall return. Although financial companies have struggled since the 2008 credit crisis, they have rebounded over the past six months. Among the best results came from banks whose mortgage-lending businesses improved as they overcame some of the legacies associated with the deep recession and weak housing market. The consumer discretionary sector was the next-largest contributor to returns. Media companies, including cable and satellite operators and moviemakers, produced the strongest results. Specialty retailers and online shopping outlets also were bright spots. U.S. consumers benefited from lower gas prices, which provided them with some newfound savings to spend on other items. U.S. retail sales were stronger at the start of the period, but turned mixed toward the end as consumer confidence waned. 4 The energy sector was the market’s weakest performer, returning about –2% for the six months. Investors have grown increasingly concerned over softening global demand for oil and its potential effect on the sector’s profitability. Good news: Investors are smart, and they’re getting smarter In recent years, I’ve often written in this space about the challenges facing investors, both individuals and institutions, from the 2008–2009 financial crisis to the more recent volatility caused by Europe’s debt troubles. Bad news inevitably seems to grab attention, and it’s our responsibility to speak to you candidly about these difficulties and to offer Vanguard’s perspective. In the interest of presenting a full picture, I think it’s also our responsibility to point out positive developments that may not have received much attention. On that score, I want to tell you that I’ve been especially heartened to see individual investors become more discerning over time, particularly about the costs of investing. Institutional investors have long paid close attention to their investment costs, and it’s encouraging to see individual investors adopt a similar focus. As I said in a recent address to financial advisors, “Individual investors are smart and getting smarter. And that’s a good thing. Increasingly, they are bringing a healthy consumer mentality to their investment portfolios. They want to know what they are buying and how much they are paying for it.” Vanguard research confirms that over the past decade investors have displayed a growing cost consciousness, directing a larger share of their money to low-cost investments. You can read the full report — Costs Matter: Are Fund Investors Voting With Their Feet? — at vanguard.com/ research. In our view, investors are serving their interests by focusing on costs. And, of course, important regulatory developments within the world of retirement plans have heightened scrutiny on investment fees for plan sponsors and participants. We have been working hard with our institutional clients to implement fee disclosures for both plan sponsors and participants. We consider these regulatory changes, though complex and a challenge for the industry, to be positive developments. 5 As you know, we have been consistent advocates of the benefits of low-cost investing in retirement plans and elsewhere. We continue to believe that holding a balanced and diversified portfolio of low-cost investments can give investors a greater chance of reaching their long-term financial goals. Vanguard Institutional Index Fund, with its broad diversification and low-cost exposure to the large-cap segment of the U.S. stock market, can play an important role in such a portfolio. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 19, 2012 6 Institutional Index Fund Fund Profile As of June 30, 2012 Share-Class Characteristics Institutional Institutional Shares Plus Shares Ticker Symbol VINIX VIIIX Expense Ratio 1 0.04% 0.02% 30-Day SEC Yield 2.26% 2.28% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 503 500 3,694 Median Market Cap $56.8B $56.8B $33.1B Price/Earnings Ratio 15.3x 15.3x 16.1x Price/Book Ratio 2.2x 2.2x 2.1x Return on Equity 19.8% 19.7% 18.1% Earnings Growth Rate 9.7% 9.7% 9.4% Dividend Yield 2.2% 2.2% 2.1% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 3% — — Short-Term Reserves -0.1% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 10.9% 11.0% 11.9% Consumer Staples 11.3 11.3 9.8 Energy 10.8 10.8 10.0 Financials 14.4 14.4 15.9 Health Care 12.0 12.0 12.0 Industrials 10.5 10.5 10.8 Information Technology 19.8 19.7 19.1 Materials 3.4 3.4 3.9 Telecommunication Services 3.2 3.2 2.9 Utilities 3.7 3.7 3.7 Volatility Measures DJ U.S. Total S&P 500 Market Index Index R-Squared 1.00 0.99 Beta 1.00 0.95 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 4.4% Exxon Mobil Corp. Integrated Oil & Gas 3.2 Microsoft Corp. Systems Software 1.8 International Business IT Consulting & Machines Corp. Other Services 1.8 General Electric Co. Industrial Conglomerates 1.8 AT&T Inc. Integrated Telecommunication Services 1.7 Chevron Corp. Integrated Oil & Gas 1.7 Johnson & Johnson Pharmaceuticals 1.5 Wells Fargo & Co. Diversified Banks 1.4 Coca-Cola Co. Soft Drinks 1.4 Top Ten 20.7% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated April 27, 2012. For the six months ended June 30, 2012, the annualized expense ratios were 0.040% for Institutional Shares and 0.020% for Institutional Plus Shares. 7 Institutional Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2001, Through June 30, 2012 Average Annual Total Returns: Periods Ended June 30, 2012 Inception One Five Ten Date Year Years Years Institutional Shares 7/31/1990 5.43% 0.25% 5.35 % Institutional Plus Shares 7/7/1997 5.45 0.27 5.38 See Financial Highlights for dividend and capital gains information. 8 Institutional Index Fund Financial Statements (unaudited) Statement of Net Assets As of June 30, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (10.9%) McDonald’s Corp. 9,015,849 798,173 Walt Disney Co. 15,856,960 769,063 Comcast Corp. Class A 23,075,079 737,710 * Amazon.com Inc. 3,197,551 730,161 Home Depot Inc. 13,579,565 719,581 News Corp. Class A 18,690,990 416,622 Starbucks Corp. 6,729,322 358,808 Target Corp. 5,866,150 341,351 Time Warner Inc. 8,516,314 327,878 Ford Motor Co. 33,858,216 324,700 Lowe’s Cos. Inc. 10,439,741 296,906 * priceline.com Inc. 441,761 293,559 NIKE Inc. Class B 3,253,262 285,571 * DIRECTV Class A 5,811,152 283,701 TJX Cos. Inc. 6,573,722 282,210 Yum! Brands Inc. 4,086,097 263,226 Time Warner Cable Inc. 2,772,531 227,625 Viacom Inc. Class B 4,682,910 220,190 CBS Corp. Class B 5,750,397 188,498 Johnson Controls Inc. 6,034,844 167,226 Coach Inc. 2,549,639 149,103 Carnival Corp. 4,020,591 137,786 * Bed Bath & Beyond Inc. 2,061,872 127,424 Macy’s Inc. 3,665,643 125,915 Ross Stores Inc. 2,000,581 124,976 * Discovery Communications Inc. Class A 2,261,153 122,102 Omnicom Group Inc. 2,417,846 117,507 McGraw-Hill Cos. Inc. 2,480,595 111,627 * Dollar Tree Inc. 2,057,212 110,678 * Chipotle Mexican Grill Inc. Class A 281,164 106,828 VF Corp. 767,697 102,449 Mattel Inc. 3,021,870 98,030 Kohl’s Corp. 2,127,534 96,782 Harley-Davidson Inc. 2,054,173 93,937 * O’Reilly Automotive Inc. 1,118,288 93,679 Market Value Shares ($000) Starwood Hotels & Resorts Worldwide Inc. 1,753,733 93,018 Marriott International Inc. Class A 2,349,535 92,102 Limited Brands Inc. 2,143,887 91,180 * AutoZone Inc. 236,447 86,816 Genuine Parts Co. 1,383,357 83,347 Gap Inc. 2,951,690 80,758 Ralph Lauren Corp. Class A 575,821 80,650 Staples Inc. 6,112,341 79,766 Wynn Resorts Ltd. 704,552 73,076 Nordstrom Inc. 1,420,652 70,592 Family Dollar Stores Inc. 1,035,348 68,830 Wyndham Worldwide Corp. 1,294,109 68,251 * BorgWarner Inc. 1,016,595 66,679 Tiffany & Co. 1,124,563 59,546 Darden Restaurants Inc. 1,141,122 57,775 * CarMax Inc. 2,024,924 52,527 Best Buy Co. Inc. 2,459,544 51,552 Scripps Networks Interactive Inc. Class A 822,586 46,772 Newell Rubbermaid Inc. 2,572,561 46,666 DR Horton Inc. 2,486,145 45,695 Lennar Corp. Class A 1,444,001 44,634 Interpublic Group of Cos. Inc. 3,931,590 42,658 Whirlpool Corp. 685,581 41,930 H&R Block Inc. 2,605,094 41,629 International Game Technology 2,617,819 41,231 Expedia Inc. 800,137 38,463 * TripAdvisor Inc. 845,023 37,764 * Fossil Inc. 461,730 35,341 Hasbro Inc. 1,035,051 35,057 * Apollo Group Inc. Class A 952,178 34,459 * Netflix Inc. 492,350 33,711 * PulteGroup Inc. 2,994,025 32,036 Gannett Co. Inc. 2,083,554 30,691 9 Institutional Index Fund Market Value Shares ($000) JC Penney Co. Inc. 1,298,825 30,276 * Urban Outfitters Inc. 988,867 27,283 Comcast Corp. 844,535 26,518 Leggett & Platt Inc. 1,243,176 26,268 * Goodyear Tire & Rubber Co. 2,170,130 25,629 Cablevision Systems Corp. Class A 1,899,194 25,240 Abercrombie & Fitch Co. 732,008 24,991 Harman International Industries Inc. 625,053 24,752 * Big Lots Inc. 564,928 23,043 ^ GameStop Corp. Class A 1,155,420 21,214 *,^ Sears Holdings Corp. 339,264 20,254 DeVry Inc. 522,514 16,182 Washington Post Co. Class B 42,614 15,930 *,^ AutoNation Inc. 368,343 12,995 11,957,359 Consumer Staples (11.2%) Coca-Cola Co. 20,014,011 1,564,896 Procter & Gamble Co. 24,309,195 1,488,938 Philip Morris International Inc. 15,131,178 1,320,347 Wal-Mart Stores Inc. 15,309,030 1,067,346 PepsiCo Inc. 13,875,020 980,409 Altria Group Inc. 18,052,562 623,716 Kraft Foods Inc. 15,729,470 607,472 CVS Caremark Corp. 11,369,211 531,283 Colgate-Palmolive Co. 4,234,032 440,763 Costco Wholesale Corp. 3,835,699 364,391 Kimberly-Clark Corp. 3,478,864 291,424 Walgreen Co. 7,654,315 226,415 General Mills Inc. 5,742,969 221,334 Archer-Daniels-Mid and Co. 5,842,558 172,472 Sysco Corp. 5,197,107 154,926 HJ Heinz Co. 2,838,176 154,340 Lorillard Inc. 1,158,020 152,801 Mead Johnson Nutrition Co. 1,809,036 145,645 Whole Foods Market Inc. 1,448,928 138,112 Reynolds American Inc. 2,941,050 131,965 Kroger Co. 4,975,140 115,373 Estee Lauder Cos. Inc. Class A 1,999,673 108,222 Kellogg Co. 2,187,465 107,908 Hershey Co. 1,348,852 97,158 * Monster Beverage Corp. 1,346,950 95,903 ConAgra Foods Inc. 3,685,385 95,562 Beam Inc. 1,398,377 87,385 Brown-Forman Corp. Class B 881,674 85,390 Clorox Co. 1,154,089 83,625 Market Value Shares ($000) Dr Pepper Snapple Group Inc. 1,878,742 82,195 JM Smucker Co. 1,005,468 75,933 Coca-Cola Enterprises Inc. 2,661,147 74,619 McCormick & Co. Inc. 1,176,097 71,330 Avon Products Inc. 3,829,916 62,083 Molson Coors Brewing Co. Class B 1,394,105 58,009 Campbell Soup Co. 1,569,577 52,392 Tyson Foods Inc. Class A 2,562,525 48,252 Safeway Inc. 2,131,913 38,694 Hormel Foods Corp. 1,215,490 36,975 * Constellation Brands Inc. Class A 1,353,994 36,639 * Dean Foods Co. 1,636,227 27,865 12,320,507 Energy (10.8%) Exxon Mobil Corp. 41,485,036 3,549,875 Chevron Corp. 17,505,329 1,846,812 Schlumberger Ltd. 11,830,952 767,947 ConocoPhillips 11,218,784 626,906 Occidental Petroleum Corp. 7,195,647 617,171 Apache Corp. 3,467,466 304,756 Anadarko Petroleum Corp. 4,432,197 293,411 National Oilwell Varco Inc. 3,781,402 243,674 Halliburton Co. 8,188,973 232,485 EOG Resources Inc. 2,391,902 215,534 Devon Energy Corp. 3,587,845 208,059 * Phillips 66 5,547,477 184,398 Spectra Energy Corp. 5,791,254 168,294 Marathon Oil Corp. 6,257,752 160,011 Williams Cos. Inc. 5,550,941 159,978 Baker Hughes Inc. 3,890,321 159,892 Kinder Morgan Inc. 4,480,495 144,362 Marathon Petroleum Corp. 3,023,029 135,794 Noble Energy Inc. 1,576,746 133,740 Valero Energy Corp. 4,903,244 118,413 Hess Corp. 2,696,463 117,161 Chesapeake Energy Corp. 5,874,176 109,260 * Southwestern Energy Co. 3,088,980 98,631 Pioneer Natural Resources Co. 1,091,592 96,289 * Cameron International Corp. 2,185,338 93,336 Range Resources Corp. 1,439,074 89,035 Murphy Oil Corp. 1,722,880 86,644 * FMC Technologies Inc. 2,121,625 83,231 Cabot Oil & Gas Corp. 1,861,069 73,326 Noble Corp. 2,238,552 72,820 EQT Corp. 1,326,621 71,147 CONSOL Energy Inc. 2,018,302 61,033 Peabody Energy Corp. 2,417,074 59,267 * Denbury Resources Inc. 3,466,302 52,376 QEP Resources Inc. 1,583,034 47,444 10 Institutional Index Fund Market Value Shares ($000) Sunoco Inc. 939,012 44,603 Helmerich & Payne Inc. 953,267 41,448 * Nabors Industries Ltd. 2,574,569 37,074 Diamond Offshore Drilling Inc. 616,944 36,480 * Rowan Cos. plc Class A 1,101,316 35,606 * Newfield Exploration Co. 1,195,538 35,041 * Tesoro Corp. 1,244,561 31,064 * WPX Energy Inc. 1,763,689 28,536 * Alpha Natural Resources Inc. 1,955,148 17,029 11,789,393 Financials (14.3%) Wells Fargo & Co. 47,143,067 1,576,464 JPMorgan Chase & Co. 33,771,406 1,206,652 * Berkshire Hathaway Inc. Class B 14,462,874 1,205,191 Bank of America Corp. 95,607,442 782,069 Citigroup Inc. 26,013,255 713,023 US Bancorp 16,804,786 540,442 American Express Co. 8,883,319 517,098 Simon Property Group Inc. 2,689,026 418,574 Goldman Sachs Group Inc. 4,363,856 418,319 MetLife Inc. 9,422,306 290,678 PNC Financial Services Group Inc. 4,691,389 286,691 Capital One Financial Corp. 5,148,800 281,433 American Tower Corporation 3,500,773 244,739 Bank of New York Mellon Corp. 10,581,835 232,271 ACE Ltd. 3,004,960 222,758 Travelers Cos. Inc. 3,451,551 220,347 Prudential Financial Inc. 4,161,004 201,517 Morgan Stanley 13,511,150 197,128 State Street Corp. 4,334,887 193,509 BlackRock Inc. 1,137,013 193,088 BB&T Corp. 6,198,421 191,221 Public Storage 1,262,909 182,377 * American International Group Inc. 5,673,960 182,077 Aflac Inc. 4,148,863 176,700 Chubb Corp. 2,395,093 174,411 Equity Residential 2,667,204 166,327 HCP Inc. 3,721,905 164,322 Discover Financial Services 4,705,103 162,703 Ventas Inc. 2,564,318 161,860 CME Group Inc. 589,697 158,104 Marsh & McLennan Cos. Inc. 4,840,780 156,018 Allstate Corp. 4,359,466 152,974 Boston Properties Inc. 1,329,273 144,053 T. Rowe Price Group Inc. 2,263,331 142,499 Market Value Shares ($000) Franklin Resources Inc. 1,259,612 139,804 Vornado Realty Trust 1,646,463 138,270 Prologis Inc. 4,083,152 135,683 Aon plc 2,896,122 135,481 Charles Schwab Corp. 9,596,545 124,083 AvalonBay Communities Inc. 845,675 119,646 SunTrust Banks Inc. 4,772,924 115,648 Progressive Corp. 5,407,260 112,633 Loews Corp. 2,709,989 110,866 Health Care REIT Inc. 1,896,353 110,557 Fifth Third Bancorp 8,159,737 109,341 Weyerhaeuser Co. 4,768,574 106,625 Ameriprise Financial Inc. 1,938,928 101,328 Host Hotels & Resorts Inc. 6,374,075 100,838 Northern Trust Corp. 2,139,678 98,468 * Berkshire Hathaway Inc. Class A 759 94,833 M&T Bank Corp. 1,122,958 92,723 Invesco Ltd. 3,976,992 89,880 * IntercontinentalExchange Inc. 645,218 87,737 Regions Financial Corp. 12,532,081 84,592 Principal Financial Group Inc. 2,662,079 69,826 Hartford Financial Services Group Inc. 3,910,162 68,936 Kimco Realty Corp. 3,609,217 68,683 SLM Corp. 4,325,389 67,952 KeyCorp 8,453,693 65,432 Moody’s Corp. 1,753,820 64,102 XL Group plc Class A 2,764,745 58,170 NYSE Euronext 2,252,952 57,631 Plum Creek Timber Co. Inc. 1,432,450 56,868 Lincoln National Corp. 2,531,594 55,366 Cincinnati Financial Corp. 1,439,841 54,815 Comerica Inc. 1,744,420 53,571 Huntington Bancshares Inc. 7,672,798 49,106 Unum Group 2,536,522 48,524 * CBRE Group Inc. Class A 2,910,008 47,608 Torchmark Corp. 873,667 44,164 Leucadia National Corp. 1,756,942 37,370 People’s United Financial Inc. 3,156,212 36,644 Apartment Investment & Management Co. Class A 1,252,945 33,867 Zions Bancorporation 1,633,571 31,724 Hudson City Bancorp Inc. 4,683,553 29,834 Legg Mason Inc. 1,114,393 29,387 Assurant Inc. 760,371 26,491 11 Institutional Index Fund Market Value Shares ($000) * Genworth Financial Inc. Class A 4,358,736 24,670 NASDAQ OMX Group Inc. 1,085,602 24,611 First Horizon National Corp. 2,240,647 19,382 * E*TRADE Financial Corp. 2,256,677 18,144 ^ Federated Investors Inc. Class B 822,304 17,967 15,727,518 Health Care (11.9%) Johnson & Johnson 24,364,764 1,646,083 Pfizer Inc. 66,431,881 1,527,933 Merck & Co. Inc. 26,983,720 1,126,570 Abbott Laboratories 13,958,630 899,913 Bristol-Myers Squibb Co. 14,985,183 538,717 UnitedHealth Group Inc. 9,203,963 538,432 Amgen Inc. 6,899,702 503,954 * Express Scripts Holding Co. 7,146,139 398,969 Eli Lilly & Co. 9,059,650 388,750 Medtronic Inc. 9,231,995 357,555 * Gilead Sciences Inc. 6,718,870 344,544 * Biogen Idec Inc. 2,125,390 306,864 Baxter International Inc. 4,884,889 259,632 Allergan Inc. 2,728,437 252,571 * Celgene Corp. 3,908,132 250,746 Covidien plc 4,278,846 228,918 McKesson Corp. 2,088,529 195,800 * Intuitive Surgical Inc. 352,240 195,067 WellPoint Inc. 2,935,149 187,233 * Alexion Pharmaceuticals Inc. 1,704,277 169,235 Thermo Fisher Scientific Inc. 3,258,827 169,166 Stryker Corp. 2,872,822 158,292 Becton Dickinson and Co. 1,797,735 134,381 Cardinal Health Inc. 3,069,266 128,909 Agilent Technologies Inc. 3,081,902 120,934 Aetna Inc. 3,080,959 119,449 Cigna Corp. 2,557,040 112,510 Humana Inc. 1,447,266 112,076 St. Jude Medical Inc. 2,783,242 111,079 * Cerner Corp. 1,300,134 107,469 * Edwards Lifesciences Corp. 1,016,370 104,991 Zimmer Holdings Inc. 1,562,145 100,540 Perrigo Co. 828,597 97,716 AmerisourceBergen Corp. Class A 2,224,388 87,530 Quest Diagnostics Inc. 1,407,688 84,320 * Watson Pharmaceuticals Inc. 1,130,083 83,615 * Forest Laboratories Inc. 2,357,449 82,487 * DaVita Inc. 833,914 81,899 Market Value Shares ($000) * Mylan Inc. 3,803,344 81,277 CR Bard Inc. 744,755 80,016 * Laboratory Corp. of America Holdings 858,544 79,510 * Boston Scientific Corp. 12,676,644 71,877 * Life Technologies Corp. 1,583,881 71,259 * Waters Corp. 788,617 62,671 * Varian Medical Systems Inc. 989,019 60,103 * Hospira Inc. 1,465,413 51,260 * CareFusion Corp. 1,969,258 50,571 DENTSPLY International Inc. 1,257,834 47,559 Coventry Health Care Inc. 1,267,754 40,302 Patterson Cos. Inc. 777,495 26,800 PerkinElmer Inc. 1,010,044 26,059 * Tenet Healthcare Corp. 3,669,745 19,229 13,083,342 Industrials (10.4%) General Electric Co. 93,997,409 1,958,906 United Parcel Service Inc. Class B 8,512,373 670,435 United Technologies Corp. 8,085,318 610,684 3M Co. 6,155,901 551,569 Union Pacific Corp. 4,224,949 504,079 Boeing Co. 6,645,406 493,754 Caterpillar Inc. 5,787,426 491,410 Honeywell International Inc. 6,912,774 386,009 Emerson Electric Co. 6,508,545 303,168 Deere & Co. 3,528,700 285,366 Danaher Corp. 5,101,306 265,676 FedEx Corp. 2,797,967 256,322 Illinois Tool Works Inc. 4,235,194 223,999 Tyco International Ltd. 4,106,559 217,032 Precision Castparts Corp. 1,289,232 212,066 General Dynamics Corp. 3,199,356 211,030 Norfolk Southern Corp. 2,890,260 207,434 CSX Corp. 9,219,436 206,147 Lockheed Martin Corp. 2,361,839 205,669 Raytheon Co. 2,957,478 167,364 Cummins Inc. 1,705,202 165,251 Northrop Grumman Corp. 2,231,501 142,347 Goodrich Corp. 1,117,214 141,774 Waste Management Inc. 4,105,006 137,107 PACCAR Inc. 3,163,386 123,973 Eaton Corp. 2,994,900 118,688 Ingersoll-Rand plc 2,649,370 111,750 Fastenal Co. 2,619,151 105,578 WW Grainger Inc. 541,215 103,502 Parker Hannifin Corp. 1,339,703 102,996 Stanley Black & Decker Inc. 1,515,629 97,546 Cooper Industries plc 1,411,418 96,231 12 Institutional Index Fund Market Value Shares ($000) Dover Corp. 1,629,401 87,352 Roper Industries Inc. 864,487 85,221 CH Robinson Worldwide Inc. 1,442,856 84,450 Rockwell Automation Inc. 1,266,380 83,657 Fluor Corp. 1,500,033 74,012 Republic Services Inc. Class A 2,791,129 73,853 Expeditors International of Washington Inc. 1,883,856 72,999 * Stericycle Inc. 755,017 69,212 L-3 Communications Holdings Inc. 864,169 63,957 Rockwell Collins Inc. 1,286,454 63,487 Southwest Airlines Co. 6,808,968 62,779 Textron Inc. 2,485,933 61,825 Pall Corp. 1,027,162 56,299 Flowserve Corp. 484,880 55,640 Joy Global Inc. 939,212 53,282 Iron Mountain Inc. 1,519,209 50,073 Equifax Inc. 1,068,292 49,782 * Quanta Services Inc. 1,890,478 45,504 Masco Corp. 3,168,854 43,952 * Jacobs Engineering Group Inc. 1,145,021 43,351 Xylem Inc. 1,645,612 41,420 Cintas Corp. 978,436 37,777 Robert Half International Inc. 1,267,995 36,227 Snap-on Inc. 515,216 32,072 Dun & Bradstreet Corp. 424,516 30,213 ^ Pitney Bowes Inc. 1,775,574 26,580 Avery Dennison Corp. 919,047 25,127 ^ RR Donnelley & Sons Co. 1,598,679 18,816 Ryder System Inc. 454,763 16,376 11,420,157 Information Technology (19.7%) * Apple Inc. 8,295,477 4,844,559 Microsoft Corp. 66,330,943 2,029,064 International Business Machines Corp. 10,233,337 2,001,436 * Google Inc. Class A 2,256,059 1,308,672 Intel Corp. 44,633,283 1,189,477 Oracle Corp. 34,427,263 1,022,490 QUALCOMM Inc. 15,208,536 846,811 Cisco Systems Inc. 47,524,575 815,997 Visa Inc. Class A 4,417,703 546,161 * EMC Corp. 18,628,193 477,441 * eBay Inc. 10,195,428 428,310 Mastercard Inc. Class A 941,827 405,089 Hewlett-Packard Co. 17,542,707 352,784 Accenture plc Class A 5,717,546 343,567 Texas Instruments Inc. 10,152,636 291,279 Market Value Shares ($000) Automatic Data Processing Inc. 4,339,158 241,517 Corning Inc. 13,464,288 174,093 * Yahoo! Inc. 10,812,495 171,162 * Salesforce.com Inc. 1,224,383 169,283 * Dell Inc. 13,189,931 165,138 * Cognizant Technology Solutions Corp. Class A 2,701,522 162,091 Intuit Inc. 2,605,572 154,641 Broadcom Corp. Class A 4,399,772 148,712 * Adobe Systems Inc. 4,401,794 142,486 * Citrix Systems Inc. 1,651,285 138,609 Applied Materials Inc. 11,371,776 130,321 Motorola Solutions Inc. 2,590,187 124,614 TE Connectivity Ltd. 3,792,037 121,004 * Teradata Corp. 1,496,224 107,743 * NetApp Inc. 3,219,885 102,457 Analog Devices Inc. 2,645,945 99,673 Altera Corp. 2,862,600 96,870 * Red Hat Inc. 1,710,513 96,610 Xerox Corp. 11,958,001 94,109 * Symantec Corp. 6,394,922 93,430 Western Union Co. 5,438,559 91,585 Paychex Inc. 2,862,900 89,924 * Fiserv Inc. 1,211,026 87,460 CA Inc. 3,138,679 85,027 Seagate Technology plc 3,293,162 81,440 Amphenol Corp. Class A 1,436,932 78,916 * SanDisk Corp. 2,161,114 78,837 Xilinx Inc. 2,340,585 78,573 * Juniper Networks Inc. 4,696,617 76,602 * NVIDIA Corp. 5,488,293 75,848 KLA-Tencor Corp. 1,484,154 73,095 Fidelity National Information Services Inc. 2,117,956 72,180 * Autodesk Inc. 2,038,169 71,315 * F5 Networks Inc. 704,172 70,107 * Lam Research Corp. 1,786,820 67,435 Linear Technology Corp. 2,041,870 63,972 * Western Digital Corp. 2,075,700 63,267 * VeriSign Inc. 1,401,258 61,053 * BMC Software Inc. 1,428,718 60,978 Microchip Technology Inc. 1,717,036 56,800 * Micron Technology Inc. 8,781,325 55,410 * Akamai Technologies Inc. 1,590,063 50,484 Harris Corp. 1,009,694 42,256 * Electronic Arts Inc. 2,818,759 34,812 Computer Sciences Corp. 1,376,355 34,161 Total System Services Inc. 1,425,357 34,109 Jabil Circuit Inc. 1,612,863 32,789 * LSI Corp. 5,045,169 32,138 * Advanced Micro Devices Inc. 5,224,497 29,936 SAIC Inc. 2,453,611 29,738 13 Institutional Index Fund Market Value Shares ($000) Molex Inc. 1,219,902 29,204 FLIR Systems Inc. 1,367,588 26,668 * Teradyne Inc. 1,655,460 23,276 * JDS Uniphase Corp. 2,053,227 22,585 Lexmark International Inc. Class A 630,841 16,768 *,^ First Solar Inc. 523,283 7,881 21,624,329 Materials (3.4%) EI du Pont de Nemours & Co. 8,313,304 420,404 Monsanto Co. 4,732,567 391,762 Dow Chemical Co. 10,605,228 334,065 Praxair Inc. 2,650,016 288,136 Freeport-McMoRan Copper & Gold Inc. 8,420,489 286,886 Newmont Mining Corp. 4,396,492 213,274 Ecolab Inc. 2,592,382 177,656 Air Products & Chemicals Inc. 1,875,917 151,443 Mosaic Co. 2,642,411 144,698 PPG Industries Inc. 1,351,178 143,387 CF Industries Holdings Inc. 582,167 112,789 International Paper Co. 3,876,426 112,068 Nucor Corp. 2,811,877 106,570 Sherwin-Williams Co. 760,275 100,622 Alcoa Inc. 9,464,648 82,816 Sigma-Aldrich Corp. 1,072,687 79,304 FMC Corp. 1,216,350 65,050 Cliffs Natural Resources Inc. 1,263,763 62,291 Eastman Chemical Co. 1,223,514 61,628 Ball Corp. 1,389,804 57,052 Airgas Inc. 613,963 51,579 Vulcan Materials Co. 1,148,224 45,596 MeadWestvaco Corp. 1,529,464 43,972 International Flavors & Fragrances Inc. 719,406 39,423 Allegheny Technologies Inc. 949,864 30,291 Bemis Co. Inc. 915,018 28,677 * Owens-Illinois Inc. 1,462,588 28,038 Sealed Air Corp. 1,721,332 26,577 United States Steel Corp. 1,278,121 26,329 Titanium Metals Corp. 729,452 8,250 3,720,633 Telecommunication Services (3.2%) AT&T Inc. 52,014,254 1,854,828 Verizon Communications Inc. 25,204,696 1,120,097 CenturyLink Inc. 5,511,688 217,657 * Crown Castle International Corp. 2,287,802 134,203 Market Value Shares ($000) * Sprint Nextel Corp. 26,607,701 86,741 ^ Windstream Corp. 5,220,840 50,433 ^ Frontier Communications Corp. 8,854,398 33,912 * MetroPCS Communications Inc. 2,608,896 15,784 3,513,655 Utilities (3.7%) Southern Co. 7,706,933 356,831 Exelon Corp. 7,562,532 284,502 Dominion Resources Inc. 5,070,343 273,798 Duke Energy Corp. 11,871,626 273,760 NextEra Energy Inc. 3,700,300 254,618 FirstEnergy Corp. 3,710,512 182,520 American Electric Power Co. Inc. 4,296,959 171,449 PG&E Corp. 3,746,936 169,624 Consolidated Edison Inc. 2,598,705 161,613 Progress Energy Inc. 2,626,393 158,030 Sempra Energy 2,128,581 146,617 Public Service Enterprise Group Inc. 4,488,501 145,876 PPL Corp. 5,146,111 143,113 Edison International 2,890,745 133,552 Xcel Energy Inc. 4,318,590 122,691 Northeast Utilities 2,781,340 107,944 Entergy Corp. 1,571,223 106,670 DTE Energy Co. 1,509,374 89,551 Wisconsin Energy Corp. 2,043,925 80,878 CenterPoint Energy Inc. 3,789,796 78,335 ONEOK Inc. 1,843,462 77,997 * AES Corp. 5,717,891 73,361 Ameren Corp. 2,152,057 72,180 NiSource Inc. 2,519,767 62,364 CMS Energy Corp. 2,308,794 54,257 Pinnacle West Capital Corp. 971,522 50,267 SCANA Corp. 1,032,991 49,418 AGL Resources Inc. 1,041,055 40,341 Pepco Holdings Inc. 2,025,806 39,645 Integrys Energy Group Inc. 690,893 39,291 * NRG Energy Inc. 2,019,457 35,058 TECO Energy Inc. 1,913,822 34,564 4,070,715 Total Common Stocks (Cost $94,764,799) Temporary Cash Investments (0.5%) 1 Money Market Fund (0.4%) Vanguard Market Liquidity Fund, 0.148% 457,693,054 457,693 14 Institutional Index Fund Face Market Amount Value ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Freddie Mac Discount Notes, 0.150%, 8/27/12 43,500 43,489 Total Temporary Cash Investments (Cost $501,183) Total Investments (100.0%) (Cost $95,265,982) Other Assets and Liabilities (0.0%) Other Assets 1,208,219 Liabilities 3 (1,192,040) Net Assets (100%) At June 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 96,395,786 Undistributed Net Investment Income 42,698 Accumulated Net Realized Losses (1,173,297) Unrealized Appreciation (Depreciation) Investment Securities 14,462,808 Futures Contracts 16,974 Net Assets Institutional Shares—Net Assets Applicable to 518,716,116 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Institutional Shares Institutional Plus Shares—Net Assets Applicable to 361,073,374 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Institutional Plus Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $48,808,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $50,687,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 5 Securities with a value of $34,991,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 15 Institutional Index Fund Statement of Operations Six Months Ended June 30, 2012 ($000) Investment Income Income Dividends 1,087,744 Interest 1 305 Security Lending 3,460 Total Income 1,091,509 Expenses The Vanguard Group—Note B Management and Administrative—Institutional Shares 12,814 Management and Administrative—Institutional Plus Shares 4,032 Total Expenses 16,846 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 1,222,907 Futures Contracts 53,074 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 6,576,846 Futures Contracts 6,247 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $283,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 Institutional Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended June 30, December 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,074,663 1,908,940 Realized Net Gain (Loss) 1,275,981 1,166,611 Change in Unrealized Appreciation (Depreciation) 6,583,093 (1,348,925) Net Increase (Decrease) in Net Assets Resulting from Operations 8,933,737 1,726,626 Distributions Net Investment Income Institutional Shares (632,021) (1,173,111) Institutional Plus Shares (411,376) (734,615) Realized Capital Gain Institutional Shares — — Institutional Plus Shares — — Total Distributions (1,043,397) (1,907,726) Capital Share Transactions Institutional Shares 1,265,224 3,742,810 Institutional Plus Shares 7,049,861 1,649,326 Net Increase (Decrease) from Capital Share Transactions 8,315,085 5,392,136 Total Increase (Decrease) 16,205,425 5,211,036 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $42,698,000 and $11,432,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Institutional Index Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.237 2.361 2.118 2.207 2.521 2.560 Net Realized and Unrealized Gain (Loss) on Investments 9.666 .029 13.032 19.441 (51.599) 4.550 Total from Investment Operations 10.903 2.390 15.150 21.648 (49.078) 7.110 Distributions Dividends from Net Investment Income (1.203) (2.360) (2.120) (2.208) (2.522) (2.560) Distributions from Realized Capital Gains — Total Distributions (1.203) (2.360) (2.120) (2.208) (2.522) (2.560) Net Asset Value, End of Period Total Return 9.48% 2.09% 15.05% 26.63% -36.95% 5.47% Ratios/Supplemental Data Net Assets, End of Period (Millions) $64,704 $58,399 $54,686 $44,401 $31,543 $45,847 Ratio of Total Expenses to Average Net Assets 0.040% 0.044% 0.050% 0.050% 0.050% 0.050% Ratio of Net Investment Income to Average Net Assets 2.05% 2.05% 2.05% 2.56% 2.28% 1.90% Portfolio Turnover Rate 1 3% 5% 4% 11% 7% 7% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 18 Institutional Index Fund Financial Highlights Institutional Plus Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.250 2.386 2.144 2.229 2.548 2.597 Net Realized and Unrealized Gain (Loss) on Investments 9.655 .040 13.031 19.441 (51.598) 4.548 Total from Investment Operations 10.905 2.426 15.175 21.670 (49.050) 7.145 Distributions Dividends from Net Investment Income (1.215) (2.386) (2.145) (2.230) (2.550) (2.595) Distributions from Realized Capital Gains — Total Distributions (1.215) (2.386) (2.145) (2.230) (2.550) (2.595) Net Asset Value, End of Period Total Return 9.48% 2.12% 15.07% 26.66% -36.94% 5.50% Ratios/Supplemental Data Net Assets, End of Period (Millions) $45,041 $35,141 $33,643 $24,767 $17,643 $25,776 Ratio of Total Expenses to Average Net Assets 0.020% 0.022% 0.025% 0.025% 0.025% 0.025% Ratio of Net Investment Income to Average Net Assets 2.07% 2.07% 2.08% 2.59% 2.30% 1.93% Portfolio Turnover Rate 1 3% 5% 4% 11% 7% 7% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 19 Institutional Index Fund Notes to Financial Statements Vanguard Institutional Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares, Institutional Shares and Institutional Plus Shares, to investors who invest minimum amounts of $5 million and $200 million, respectively. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (December 31, 2008–2011), and for the period ended June 30, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 20 Institutional Index Fund 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Class-specific shareholder servicing fees are charged to each class at the contractual rate. Income, expenses not attributable to a specific class, and realized and unrealized gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group provides investment advisory, corporate management, administrative, marketing, and distribution services and pays for all other operating expenses, except for taxes, in return for a fee calculated at an annual percentage rate of the average net assets of the fund, or, for shareholder services, each class of shares. Effective June 2011, the annual fee rate was reduced to 0.04% for the Institutional Shares and 0.02% for the Institutional Plus Shares. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of June 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 109,227,608 — — Temporary Cash Investments 457,693 43,489 — Futures Contracts—Assets 1 13,286 — — Total 109,698,587 43,489 — 1 Represents variation margin on the last day of the reporting period. 21 Institutional Index Fund D. At June 30, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index September 2012 1,423 482,539 15,753 E-mini S&P 500 Index September 2012 700 47,474 1,221 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended June 30, 2012, the fund realized $232,555,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at December 31, 2011, the fund had available capital loss carryforwards totaling $1,363,562,000 to offset future net capital gains. Of this amount, $764,352,000 is subject to expiration dates; $53,338,000 may be used to offset future net capital gains through December 31, 2014, $54,429,000 through December 31, 2015, and $656,585,000 through December 31, 2016. Capital losses of $599,210,000 realized beginning in fiscal 2011 may be carried forward indefinitely but must be used before any expiring loss carryforwards. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending December 31, 2012; should the fund realize net capital losses for the year, the losses will be added to the loss carry forward balance above. At June 30, 2012, the cost of investment securities for tax purposes was $95,265,982,000. Net unrealized appreciation of investment securities for tax purposes was $14,462,808,000, consisting of unrealized gains of $25,235,136,000 on securities that had risen in value since their purchase and $10,772,328,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended June 30, 2012, the fund purchased $10,390,876,000 of investment securities and sold $1,883,282,000 of investment securities, other than temporary cash investments. 22 Institutional Index Fund G. Capital share transactions for each class of shares were: Six Months Ended Year Ended June 30, 2012 December 31, 2011 Amount Shares Amount Shares ($000) (000) ($000) (000) Institutional Shares Issued 8,975,442 72,636 15,524,475 133,151 Issued in Lieu of Cash Distributions 588,619 4,715 1,095,297 9,510 Redeemed (8,298,837) (66,266) (12,876,962) (110,532) Net Increase (Decrease)—Institutional Shares 1,265,224 11,085 3,742,810 32,129 Institutional Plus Shares Issued 8,888,313 70,436 10,404,630 89,678 Issued in Lieu of Cash Distributions 395,049 3,169 715,050 6,205 Redeemed (2,233,501) (17,981) (9,470,354) (82,955) Net Increase (Decrease)—Institutional Plus Shares 7,049,861 55,624 1,649,326 12,928 H. In preparing the financial statements as of June 30, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 23 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 24 Six Months Ended June 30, 2012 Beginning Ending Expenses Account Value Account Value Paid During Institutional Index Fund 12/31/2011 6/30/2012 Period Based on Actual Fund Return Institutional Shares $1,000.00 $1,094.79 $0.21 Institutional Plus Shares 1,000.00 1,094.80 0.10 Based on Hypothetical 5% Yearly Return Institutional Shares $1,000.00 $1,024.66 $0.20 Institutional Plus Shares 1,000.00 1,024.76 0.10 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratios for that period are 0.040% for Institutional Shares and 0.020% for Institutional Plus Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 25 Trustees Approve Advisory Arrangement The board of trustees of Vanguard Institutional Index Fund has renewed the fund’s investment advisory arrangement with The Vanguard Group, Inc. Vanguard—through its Equity Investment Group—serves as the investment advisor for the fund. The board determined that continuing the fund’s internalized management structure was in the best interests of the fund and its shareholders. The board based its decision upon an evaluation of the advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangement. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board considered the quality of the fund’s investment management over both the short and long term, and took into account the organizational depth and stability of the advisor. The board noted that Vanguard has been managing investments for more than three decades. The Equity Investment Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguard’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangement. Investment performance The board considered the short- and long-term performance of the fund, including any periods of outperformance or underperformance of its target index and peer group. The board concluded that the fund has performed in line with expectations, and that its results have been consistent with its investment strategies. Information about the fund’s most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that the fund’s advisory fee rate was also well below its peer-group average. Information about the fund’s expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements section. The board does not conduct a profitability analysis of Vanguard, because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the fund’s low-cost arrangement with Vanguard ensures that the fund and its shareholders benefit from economies of scale. The board will consider whether to renew the advisory arrangement again after a one-year period. 26 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. 27 Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 28 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of The Conference Board. F. William McNabb III Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair IndependentTrustees of the U. S. Presidential Commission for the Study of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm Haas Co. Inc. (industrial machinery); Director of SKF AB (chemicals); Director of Tyco International, Ltd. (industrial machinery), Hillenbrand, Inc. (specialized (diversified manufacturing and services), Hewlett- consumer services), the Lumina Foundation for Packard Co. (electronic computer manufacturing), Education, and Oxfam America; Chairman of the Executive Officers Advisory Council for the College of Arts and Letters and Member of the Advisory Board to the Kellogg Glenn Booraem Institute for International Studies at the University Born 1967. Controller Since July 2010. Principal of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Michael S. Miller Industries, Inc. (forklift trucks/housewares/lignite); Kathleen C. Gubanich James M. Norris Director of Goodrich Corporation (industrial products/ Paul A. Heller Glenn W. Reed aircraft systems and services) and the National Martha G. King George U. Sauter Association of Manufacturers; Chairman of the Board Chris D. McIsaac of the Federal Reserve Bank of Cleveland and of University Hospitals of Cleveland; Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor John J. Brennan Peter F. Volanakis Chairman, 1996–2009 Born 1955. Trustee Since July 2009. Principal Chief Executive Officer and President, 1996–2008 Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director Founder of SPX Corporation (multi-industry manufacturing); John C. Bogle Overseer of the Amos Tuck School of Business Chairman and Chief Executive Officer, 1974–1996 Administration at Dartmouth College; Advisor to the Norris Cotton Cancer Center. 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Standard & Poor’s®, S&P®, S&P 500® , Standard & Fund Information > 800-662-7447 Poor’s 500®, and 500® are registered trademarks of Direct Investor Account Services > 800-662-2739 Standard & Poor’s Financial Services LLC (“S&P”) and Institutional Investor Services > 800-523-1036 have been licensed for use by The Vanguard Group, Inc. Text Telephone for People The Vanguard mutual funds are not sponsored, With Hearing Impairment > 800-749-7273 endorsed, sold, or promoted by S&P or its Affiliates, and S&P and its Affiliates make no representation, This material may be used in conjunction warranty, or condition regarding the advisability of with the offering of shares of any Vanguard buying, selling, or holding units/shares in the funds. fund only if preceded or accompanied by The Russell Indexes and Russell ® are registered the fund’s current prospectus. trademarks of Russell Investments and have been licensed for use by The Vanguard Group, Inc. The All comparative mutual fund data are from Lipper Inc. or products are not sponsored, endorsed, sold, or Morningstar, Inc., unless otherwise noted. promoted by Russell Investments and Russell You can obtain a free copy of Vanguard’s proxy voting Investments makes no representation regarding the guidelines by visiting vanguard.com/proxyreporting or by advisability of investing in the products. calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q942 082012 Semiannual Report | June 30, 2012 Vanguard Institutional Total Stock Market Index Fund > For the six months ended June 30, 2012, Vanguard Institutional Total Stock Market Index Fund returned about 9%, a strong result that masked market volatility late in the period. > The fund closely tracked its target index; its return was more than 2 percentage points above the average result for peer funds. > With the exception of energy, all industry sectors posted gains. Financial and technology stocks were among the best performers. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 7 Performance Summary. 8 Financial Statements. 9 About Your Fund’s Expenses. 53 Trustees Approve Advisory Arrangement. 55 Glossary. 56 Institutional Total Stock Market Index Fund Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended June 30, 2012 Total Returns Vanguard Institutional Total Stock Market Index Fund Institutional Shares 9.38% Institutional Plus Shares 9.43 MSCI US Broad Market Index 9.39 Multi-Cap Core Funds Average 7.15 Multi-Cap Core Funds Average: Derived from data provided by Lipper Inc. Institutional Shares and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2011, Through June 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Institutional Total Stock Market Index Fund Institutional Shares $28.32 $30.68 $0.298 $0.000 Institutional Plus Shares 28.32 30.69 0.301 0.000 1 Chairman’s Letter De ar Sh ar eho ld e r , U.S. stocks opened 2012 with a powerful rally, recording their best first quarter since 1998. The advance faltered in the spring, however, amid a flare-up of concerns about Europe’s debt crisis and the slowing U.S. economy. Still, stocks hung on to much of their gains and finished the first half of the year with a strong result. In th is e n v ir o nm e n t, Vanguard Ins t i t u t i o nal T ot al Stoc k Mark et Ind e x Fund r et urn e d 9.
